DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/771,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a waterborne dispersion comprising a polymer and an amphiphilic block copolymer where the amount of amphiphilic block copolymer is 1-30 wt% and the acid value of the composition is 1-17 mg KOH. The copending claims recite a glass transition temperatures of 10-250˚C and the Mw of the block copolymer is 2,000-100,000 and the Mw of the composition is higher than 100,000. The copending claims recite the process for preparing the dispersion and articles coated with the dispersion. This is an anticipatory type double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(i)".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that if the “(i)” is intended to refer to the “monomer(s) (i)” that the term “monomer(s)” be included.
Claim 1 recites that the amphiphilic block copolymer comprises ethylenically unsaturated monomer(s) different from monomer(s) (i) (monomer(s) (ii)) and that polymer P comprising ethylenically unsaturated monomer(s) different from (i) (monomer(s) (ii)). Claim 1 is indefinite because it is unclear whether the portion in parenthesis “(monomer(s) (ii))” requires the ethylenically unsaturated monomer of the block copolymer to be the same as the ethylenically unsaturated monomer of the polymer P. In other words, the claim recites the monomer is different than monomer (i), but the use of “monomer (ii)” for both polymer P and the block copolymer indicates that the monomers might be the same. Therefore, claim 1 and all dependent claims are indefinite. This same issue is present in claim 19.
Claim 1 recites the limitation "the composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the block copolymer-polymer P composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the amount of ethylenically unsaturated monomer(s) (ii) in block [B] is at least 75 wt%. However, claim 7 (and claim 1 from which claim 7 depends) does not indicate that 
Claim 12 recites the limitation "x".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the potentially ionic groups".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the block copolymer-polymer P".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is indefinite because it is directed to a process for preparing a waterborne dispersion however no step is present in which a waterborne dispersion is formed. Rather, claim 19 has steps of (a) preparing an amphiphilic block copolymer, (b) optionally converting to ionic groups, and (c) conducting an emulsion polymerization process to obtain the block copolymer-polymer P.
Claims 26, 30 recites the limitation "the coating".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term “the coating composition” be used.
Claim 29 recites the limitation "the profile".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-5, 7-8, 11-12, 14-17, 21, 24-25, 28-29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Relevant Prior Art
No prior art rejections are presented at this time.
Relevant prior art includes Queval (US 2004/0071871), Schmidt (US 2008/0058475), and Schellekins (US 2011/0111244).
Queval teaches amphiphilic block copolymer having a hydrophilic and hydrophobic block such as polybutyl acrylate/polyacrylic acid copolymers. Queval fails to explicitly teach a glass transition temperature of 10-250˚C of the block copolymer and an acid value of 1-35 mg KOH/g of the block copolymer/polymer composition. Additionally, Queval fails to teach the amount of block copolymer is 1-30 wt% of the dispersion.
Schmidt teaches an amphiphilic block copolymer derived from acrylic acid and styrene (Table 1). Schmidt fails to explicitly teach a glass transition temperature of 10-250˚C of the block copolymer and an acid value of 1-35 mg KOH/g of the block copolymer/polymer composition. Additionally, Schmidt fails to teach the amount of block copolymer is 1-30 wt% of the dispersion.
Schellekins teaches an aqueous coating composition comprising a block copolymer and a polymer (abstract) where the block copolymer is derived from acrylic acid and isobornyl acrylate and where the composition has an acid value of t less than 50 mgKOH/g (¶123). Schellekins teaches the Tg of polymer P is greater than -10˚C, preferably in the range of -5 to 50˚C (¶ 112). Schellekins fails to explicitly recite the Tg of the block copolymer is from 10 to 250˚C and that the amount of block copolymer in the dispersion is 1-30 wt%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764